Title: From Thomas Jefferson to George Muter? Enclosing Terms for Rebuilding the Boring Mill, 3 February 1781
From: Jefferson, Thomas
To: Muter, George



In Council Feb. 3. 1781.

The board approve of letting the building on the within terms, only postponing the advance of the money mentioned till the raising of the house. They recommend the providing the works for boring a single cannon at a time only, which will probably render all geer unnecessary except a water wheel. The size of the house should be reduced so as only to comprehend the works and leave necessary room for the workmen: or if raising a house on the old walls will render this as cheap, as building a smaller house on new walls, the spare room should be applied to some other purpose.

Th: Jefferson

  
    Enclosure
    Boring mill 45 feet long 30 feet wide and 8 feet pitch, to be raised on the old walls.
Nails and Trees for the plank and scantling to be furnished, he to furnish timber for shingles himself. The work to be valued by two men indifferently chosen (if they disagree they to chose [a] third) when it is done, and to be paid in tobacco at 20/ pr. hundred, or in current money agreable to the valuation of the grand jury, at the last time preceeding the date of the warrant for paiment.
One third of the price of building the house, to be paid in provisions valued in the same manner as the building. One third of the remainder of the price of building to be paid in money when the work is begun and one third of the provision another third at raising, and the remainder at finishing the house. Mr. Crow to keep 8 hands at least constantly at work and to begin on or before the 8th. of February next; and shou’d he be furnished with any timber or plank by the state, it is to be valued and deducted out of the price of the house in the same manner as the work is to be valued.
  